Citation Nr: 1714592	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-13 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for left knee internal derangement, status post reconstruction for a torn anterior cruciate ligament and medial meniscus, currently evaluated as 20 percent disabling.

2. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1988 to November 1997.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Office (RO) in St. Petersburg, Florida. 

In March 2015, the Veteran testified at a hearing before the undersigned. A transcript of the hearing is of record.

In May 2015, the Board remanded the Veteran's claims for additional development. The claims have since returned to the Board for further consideration.

In the prior remand, the disorder at issue was listed as a left knee disorder. The characterization as set forth in issue one on the title page more accurately reflects the correct issue before the Board.  The rating for this disorder has been assigned under the rating provisions for instability.  While the case was undergoing remand development, a separate 10 percent rating was assigned for arthritis of the left knee with slight limitation of motion.  It was shown that there was neither compensable limitation of extension or flexion, but there was painful motion.  There has been no disagreement with that action, and that issue is not before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.



FINDINGS OF FACT

1. The Veteran is service-connected for a left knee internal derangement, status post reconstruction for a torn anterior cruciate ligament and medial meniscus, currently rated 20 percent disabling for moderate recurrent subluxation or lateral instability.

2. The Veteran's left knee condition is characterized by a normal, non-antalgic gait, and described as painful, but does not result in positive instability testing, or recurrent subluxation per medical evaluation, and is best characterized as no more than moderate.

3. The preponderance of the evidence is against finding that the Veteran is unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a rating greater than 20 percent for left knee instability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

2. The criteria for a TDIU caused by service-connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.1, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015). There has been no contention to the contrary.

Pursuant to the Board's May 2015 remand, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a VA examination and opinion which was responsive to the questions asked of the examiner, and issued a supplemental statement of the case in August 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's May 2015 remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

Included within 38 C.F.R. § 4.71a are multiple Diagnostic Codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).

As noted above, a separate rating has recently been assigned for painful limitation of motion, without evidence of compensable limitation of flexion or extension.  There has been no disagreement with or other appeal of this determination, and further rating based on limitation of motion is not for consideration herein.

The criteria of Diagnostic Code 5256 pertain to ankylosis. Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure). See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988). 

According to Diagnostic Code 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Descriptive words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Under Diagnostic Code 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

The provisions of 38 C.F.R. § 4.40  state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40. The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

It is noted that the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to Diagnostic Code 5257 as those criteria are not predicated on loss of range of motion. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise." Cullen v. Shinseki, 24 Vet. App. 74 (2010). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Knee Instability or Subluxation

The Veteran's service-connected left knee internal derangement, status post reconstruction for a torn anterior cruciate ligament and medial meniscus has been rated as 20 percent disabling under Diagnostic Code 5257. 38 C.F.R. § 4.71a.  Records for the immediate post-service period did show some instability, resulting in the currently assigned rating. The Veteran seeks entitlement to an increased rating for this symptomatology. Importantly, as mentioned in the Introduction section, a separate 10 percent rating was recently assigned for arthritis of the left knee with slight limitation of motion, but that rating is not presently before the Board.

The Board observes that the Veteran has received VA treatment for his left knee, including some therapy and orthotics. 

The Veteran was afforded an examination in March 2010. The Veteran stated that he injured his left knee while playing football and that he had several arthroscopic surgeries for his left knee since the initial injury. He indicated that he also receives periodic Synvisc injections for his left knee pain. The examiner noted that the Veteran's prior knee surgeries occurred in 1996, 2002, 2003, and 2005. The examiner reported that the Veteran's left knee flexion was to 105 degrees with normal extension. The examiner noted that the Veteran had pain after repetitive use but there was no additional loss of motion. The examiner stated that there was crepitation, but no objective evidence of ankylosis, tenderness, mass behind the knee, clicks or snaps, grinding, instability, or patellar/meniscus abnormality. 

The Veteran was afforded another examination in April 2011. The Veteran reported persistent left knee pain when standing and walking, along with several Synvisc injections in October 2010. He also reported that he was prescribed pain medicine. On physical examination, the Veteran's gait was antalgic. The examiner reported that the Veteran's left knee flexion was to 85 degrees. Left knee extension was normal. The examiner noted that the Veteran had pain after repetitive use but there was no additional loss of motion. The examiner stated that there was tenderness at the lateral aspect of the joint line, but no swelling was noted. Crepitation and grinding were also indicated. There was no objective evidence of mass behind the knee, clicks, snaps, instability, patellar/meniscus abnormality, or abnormal tendons or bursae. 

In November 2012, the Veteran underwent another operation for his left knee. According to the treatment report, the procedure was a "left knee arthroscopy with resection tear medial meniscus, resection plica left knee." Subsequent VA medical reports show that the Veteran received periodic orthotic treatment for his left knee, as well more Synvisc injections. 

In March 2015, the Veteran testified that he continues to receive Synvisc injections for his left knee pain. He stated that his condition is worsening and reported use of a left knee brace. He also described his employment history.

Pursuant to the Board's May 2015 remand, the Veteran was provided with an additional examination in September 2015. The Veteran reported that his knee hurts constantly and that it will also "pop" during the day. The examiner then provided a comprehensive summary of the Veteran's  treatment for his left knee injury from 2001 to the present. On examination, the examiner reported that the range of motion of the Veteran's left knee shows flexion to 120 degrees and normal extension. The examiner reported that there was objective evidence of pain during the range of motion; however, there was no objective evidence of pain on weight bearing of localized tenderness or pain on palpation. Muscle strength was normal. There was no evidence of ankylosis or instability. The examiner also reported that there is no evidence of swelling, weakness, or muscle wasting. X-rays showed degenerative arthritis.

The Veteran is currently in receipt of a 20 percent rating under Diagnostic Code 5257 due to moderate recurrent subluxation or lateral instability of the left knee, and the Board finds that the preponderance of the evidence is against a finding of severe instability of the left knee to support a 30 percent rating. As discussed above, no medical professional has found lateral instability on recent testing. Medical evidence shows no anterior or posterior instability or evidence of recurrent patellar subluxation or dislocation. The clinical records reflect no specific assessments of recurrent subluxation or instability.  There was no evidence of muscle atrophy. The Board finds that the Veteran is competent and credible in his descriptions of instability. However, to the extent that the Veteran describes instability that is greater than moderate in degree, the Board places greater probative weight on the clinical findings of medical examiners as here, they have greater training and expertise than the Veteran in clinically evaluating the extent of subluxation and instability using medically accepted testing maneuvers. 

The Board must also consider whether a higher rating still may be assigned under any other applicable Diagnostic Code. 

The Veteran has credibly reported left knee symptoms of pain, some swelling, and tenderness. He has been provided a 20 percent rating for moderate knee instability, under Diagnostic Code 5257.

Furthermore, the examination reports of record reflect active left knee motion and indicate that there is no ankylosis. Thus, a higher rating is not warranted under Diagnostic Code 5256.  Diagnostic Code 5258 does not provide a basis for an increase or separate rating. Dislocated cartilage is not shown nor is recurrent locking.  He is already compensated for painful motion. Here, the evidence shows the Veteran underwent a left knee surgical procedure; however, there is no indication that the surgery actually removed the meniscus, such that Diagnostic Code 5259 does not apply. As there is no history or lay evidence of malunion or nonunion of the tibia and fibula, or genu recurvatum, the criteria of Diagnostic Codes 5262 and 5263 also do not apply.

In sum, the Board has also considered whether other Diagnostic Codes for the knee would provide an additional benefit for the Veteran; however, it determines that the preponderance of the evidence does not show that any additional Diagnostic Codes are applicable, that they would provide a higher benefit, or that they would not amount to pyramiding of the Veteran's symptoms. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2015).

Accordingly, the Board finds against a rating in excess of 20 percent for left knee internal derangement, status post reconstruction for a torn anterior cruciate ligament and medial meniscus the appeal period. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable. See 38 C.F.R. § 4.3.


TDIU

The Veteran contends that his service-connected disabilities render him unemployable and that he is therefore entitled to a TDIU. The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2015).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met. Id. Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may not be given to the Veteran's age or the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Here, the Veteran is service-connected for left knee internal derangement, status post reconstruction for torn anterior cruciate ligament and medial meniscus (20 percent disabling since December 1, 1997), right tarsal tunnel syndrome with reflect sympathetic dystrophy (20 percent disabling since December 1, 1997), right calf compartment syndrome (10 percent disabling since December 1, 1997), neuropathy, right distal foot (10 percent disabling since December 1, 1997), depressive disorder (10 percent disabling since May 22, 1998), skin graft scar, right calf (10 percent from October 26, 2000), degenerative arthritis, left knee (10 percent since January 19, 2010), right knee chondromalacia (10 percent disabling since January 19, 2010), right fifth finger fracture status post open reduction percutaneous fixation with scar (0 percent disabling since October 1, 2011), and scar, right foot associated with right tarsal tunnel syndrome with reflect sympathetic dystrophy (0 percent disabling since January 14, 2014). His combined disability rating is 70 percent, effective October 1, 2011. Therefore, the Veteran meets the schedular requirements because his current disability rating is 70 percent and his disabilities affecting the musculoskeletal system have a combined rating of 40 percent. What remains to be determined is whether the Veteran's service-connected disabilities render him unemployable.

For the Veteran to prevail in a claim for TDIU, the evidence must show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

According to the Veteran's March 2010 VA 21-8940, his left knee, right foot and lower back conditions required him to retire in January 2010. The Board observes that the Veteran's claimed back condition is not service connected. The Veteran reported that he last worked as driver/laborer for a sanitation company in January 2010. He reported previous employment as a driver for another company from June 2007 to April 2009, and owning and operating a landscape company from April 1999 to May 2007. The Veteran indicated that the most he ever earned in one year was $36,000 in 2005 while operating his landscaping company. He did not report any education after high school.

Employment information received from the Veteran's previous employers shows that he quit one driving job in April 2009 because he moved and that he resigned from the sanitation company in 2010 because of knee surgery. 

At the Veteran's March 2010 knee examination, he reported that he was unable to work because of his left knee, which has been discussed in the previous section. The examiner noted that the Veteran's left knee condition only had a mild effect on driving and no effect on things like chores, traveling, or recreation. 

At the Veteran's April 2011 knee examination, he reported that he was employed part-time as night club cashier. He complained of difficulty standing for prolonged periods. 

At the Veteran's July 2011 hand examination, the Veteran reported that he was a full-time student for the past 1-2 years and previously employed as a truck driver.

In May 2015, the Veteran testified that he enjoyed physical labor jobs like driving, and that he had to retire from the sanitation company because his knee problems made it difficult to perform duties like jumping out of the truck at each stop. He stated that he moved to Florida approximately 6 years ago and that he quit working 4-5 years ago. The Veteran stated that he went back to school to get an Associate's degree, but eventually quit because of financial concerns. 

At the Veteran's most recent and pertinent September 2015 examination, the examiner noted that the Veteran had a high school diploma and some secondary education. The examiner also summarized the Veteran's employment history. The Veteran reported that he last worked 3 years ago, with previous odd jobs such as a handyman and in landscaping. The Veteran reported the he plays with his children and exercises in the pool, but cannot run. The examiner determined that the Veteran's current left knee condition did not impact his ability to perform any type of occupational task, such as standing, walking, lifting, sitting, etc. The examiner also found that it does not cause functional impairment to which disability is attributable and does not impact physical or sedentary employment. The examiner commented that:

The Veteran's medical record show that the Veteran ambulates independently with a non antalgic gait and that there is no wasting or weakness of the left knee. There is no documentation of instability of the left knee joint. The Veteran's clinical examination noted that the Veteran walked independently to the examination room at a quick pace, with a normal non antalgic gait. The Veteran's left knee noted no tenderness or swelling. The left knee movements were functional. There is no instability noted on examination. There was no weakness or wasting of the left lower extremity on examination. The Veteran has experience working as a limousine driver, cashier, assistant store manager and has an Associate's degree in Social Arts.

The above evidence reflects that the Veteran's service-connected disabilities alone have not rendered the Veteran unable to obtain and maintain substantially gainful employment. Although the Veteran claims to have retired from his position as a driver for a sanitation company in January 2010, primarily due to his service-connected left knee disorder, VA examination reports have consistently demonstrated that he is able to perform sedentary work. Moreover, the most recent VA examiner described the Veteran's work history and suggested that the Veteran's left knee condition was not as debilitating as the Veteran has contended. 

While the Board has considered the Veteran's contentions concerning his employability, more probative value is assigned to the opinions of the VA examination opinions because they were conducted by medical professionals after an objective examination of the Veteran and review of his medical and employment history.

After considering the totality of the record, the Board finds that the preponderance of the evidence reflects that the Veteran's service-connected disabilities alone have not precluded him from obtaining and maintaining substantially gainful employment. The benefit of the doubt doctrine is thus not for application and the claim must therefore be denied. 38 U.S.C.A. § 5107(b).

All Ratings Claims

The Board has also considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board has found no section that provides a basis upon which to assign a higher disability rating for his disabilities. 

The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria. The effects of his left knee disorder and other service-connected disabilities have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Entitlement to an increased rating for left knee internal derangement, status post reconstruction for a torn anterior cruciate ligament and medial meniscus, currently evaluated as 20 percent disabling is denied.

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


